In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-20-00163-CV

IN RE STATE FARM LLOYDS, Relator                 §   Original Proceeding

                                                 §   From the 96th District Court

                                                 §   of Tarrant County (096-298884-18)

                                                 §   September 3, 2020

                                                     Opinion by Justice Womack

                                       JUDGMENT

       This court has considered relator’s petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus and direct the trial court to vacate its May 26, 2020 “Order on

Plaintiffs’ Supplement to Motion to Compel Discovery Responses.” Our writ will

issue only if the trial court fails to comply.

       It is further ordered that real parties in interest Lamont Frawley and Mary K.

Frawley shall pay all of the costs of this proceeding, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Dana Womack
   Justice Dana Womack